Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-1-2006

USA v. Robinson
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1590




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Robinson" (2006). 2006 Decisions. Paper 640.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/640


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-1590


                           UNITED STATES OF AMERICA

                                           v.

                                 DAVID ROBINSON,
                                           Appellant


                       On Appeal from the United States District
                     Court for the Eastern District of Pennsylvania
                                 D.C. Crim. 04-cr-00655
                    District Judge: The Honorable Berle M. Schiller


                      Submitted Under Third Circuit LAR 34.1(a)
                                   July 11, 2006


                Before: SMITH, ALDISERT and ROTH, Circuit Judges

                            (Opinion Filed: August 1, 2006)


                                       OPINION


ALDISERT, Circuit Judge

      David Robinson was sentenced to 151 months’ imprisonment by the United States

District Court for the Eastern District of Pennsylvania. He now appeals. For the reasons

explained below, we will vacate his sentence and remand his case for resentencing.
                                             I.

       The parties are familiar with the facts and proceedings in the District Court, so we

will only briefly revisit them here. On October 13, 2004, Robinson was charged with

three counts of bank robbery, in violation of 18 U.S.C. § 2113(a), and one count of

possession of heroin by a federal prisoner, in violation of 18 U.S.C. § 1791(a)(2) and

(d)(1)(A). On November 12, 2004, Robinson pled guilty to all counts without a plea

agreement. At his change of plea hearing, Robinson agreed that a fourth, uncharged bank

robbery could be used to help calculate his sentence.

       A pre-sentence investigation report (“PSR”) was prepared. Relevant therein, the

PSR concluded that Robinson was a career offender pursuant to U.S.S.G. § 4B1.1.

Accordingly, it determined Robinson’s total offense level to be 29, which, together with a

criminal history category of VI, resulted in a recommended Guidelines range of 151 to

188 months’ imprisonment. Robinson challenged the career offender designation in his

sentencing memorandum, arguing that this designation was incorrect and that the Court

should exercise its powers under 18 U.S.C. § 3553(a) to impose a below-Guidelines

sentence.

       Robinson renewed this challenge at his February 14, 2005 sentencing hearing. He

argued that the PSR overstated his criminal history and that the Court was confusing the

standards for career offender by considering the instant offenses as part of his criminal




                                             2
history.1 Robinson contended that the destructive influence of drugs upon his life and


   1
       Robinson contends that the Court improperly considered the instant offenses as
being part of his prior criminal history for purposes of calculating his career offender
status, which would be a clear violation of prong three of § 4B1.1. He relies upon the
following dialogue for support:

               THE COURT: Well, don’t these three bank robberies get him into a --
               DEFENSE COUNSEL: Your Honor, I can’t -- you can’t -- you can’t --
               THE COURT: -- get him into a career status?
               DEFENSE COUNSEL: Well, you can’t -- you can’t use them as far as
       this proceeding goes, getting him into a career status. I think the Court knows
       and, you know, the facts of the case is [sic] before you on the bank robberies,
       here’s a guy that goes in, gives a very polite note each time -- and just think
       about this, your Honor. How -- is this committing bank robberies or is he
       trying to get caught?
               The last time he’s on a walker. How far could he get with robbing a
       bank on a walker with a full length cast?
               THE COURT: About a half a block.
               DEFENSE COUNSEL: That’s about where he got. And I suggest to
       the Court that -- that that is in his mind to begin with. Here’s a guy that’s out
       there trying to get help.
               THE COURT: Are you trying to say that he did not intend to rob these
       people?
               DEFENSE COUNSEL: Oh, absolutely not, your Honor. No, I’m not
       saying that at all. What I’m saying is - -
               THE COURT: Well, why wouldn’t they count?
               DEFENSE COUNSEL: What?
               THE COURT: Towards a career status --
               DEFENSE COUNSEL: The bank robberies?
               THE COURT: Yes.
               DEFENSE COUNSEL: Because you can’t use the current charges in
       determining a career status. You can only use past criminal history. That’s all.

Sentencing tr., app. at 88-89.

       In all likelihood, however, the Court was questioning whether Robinson was
arguing that the instant bank robbery and drug possession convictions did not meet prong
two of U.S.S.G. § 4B1.1(a) (“(2) the instant offense of conviction is a felony that is either
a crime of violence or a controlled substance offense[.]”), not whether they fulfilled the
                                              3
circumstances surrounding his prior crimes should have moved the Court to reject the

career offender status recommendation of the PSR. Without that classification, he

argued, he would have had a total offense level of 23 and a criminal history category of

V, which would have merited a Guidelines range of 84 to 105 months.

       The District Court heard Robinson’s arguments and those of the government, but

did not issue a ruling. See Sentencing Tr., app. at 92, 99. Instead the Court proceeded to

discuss the length and nature of the sentence it was imposing, 151 months’

imprisonment—the minimum sentence recommended under the Guidelines range

enhanced by the career offender classification. In imposing sentence, the Court stated:

               In reaching this sentence I have considered all the factors enumerated
       in Title 18, Section 3553(a) of the United States Code. I’ve also consulted the
       sentencing guidelines and the specific sentencing range that those Guidelines
       recommend.

              I find that under the Guidelines my starting point is level 29, Criminal
       Category VI, so that your sentence might not represent unwarranted departure
       from those imposed for similar crimes committed by similar defendants.

              Accordingly, I have examined the nature and circumstances of your
       offense, and your history and characteristics. The sentence that I’m about to
       impose reflect [sic] the seriousness of your offenses. It will provide adequate
       deterrence to criminal conduct and protect the public, and it will, I hope,
       provide you with any correctional treatment you might need.

              My sentence also considers the relevant policy statements issued by the
       Sentencing Commission. Finally, the sentence I will now impose will reflect
       the need to provide restitution to any of the victims of your offense.


prior convictions requirement of prong three of § 4B1.1. Nonetheless, because we will
remand for further proceedings, we need not address whether such an error in fact
occurred.
                                             4
             In sum, I consider your sentence to be sufficient, but not greater than
       necessary to comply with the United States Code, Section 3553(a) of Title 18,
       and the United States Supreme Court decisions in Apprendi, Blakely, and
       United States v. Booker.

                In this case, a sentence within the range established by the Guidelines
       fulfills the purpose of sentencing that I have set forth in accordance with both
       Section 3553(a) and with the Booker line of Supreme Court decisions.

              Pursuant to the Sentencing Reform Act of 1984, it is the judgment of
       the Court that the Defendant David Robinson is hereby committed to the
       custody of the Bureau of Prisons to be imprisoned for a term of 151 months on
       each of Counts 1 through 4, such terms to be served concurrently, and that he
       shall participate in in-patient drug treatment.

Sentencing Tr., app. at 99-100. Notably, in this discussion, the Court did not address

Robinson’s challenges. Robinson now appeals his sentence, arguing that: (1) the Court

erred in calculating his career offender status, (2) it did not sufficiently state the reasons

for the sentence it was imposing, especially in light of his career offender challenge, and

finally, (3) that the sentence is unreasonable.

                                              II.

       We have jurisdiction to hear Robinson’s appeal pursuant to 18 U.S.C. §

3742(a)(1). United States v. Cooper, 437 F.3d 324, 327 (3d Cir. 2006). To the extent that

Robinson argues that the District Court erred in failing to depart downward under the

Sentencing Guidelines, we lack the jurisdiction to review that question. See id., at 333.

       In United States v. Booker, 543 U.S. 220 (2005), the Supreme Court directed that

we review sentences for reasonableness. Id. at 261. At the time of the sentencing, the

District Court did not have the advantage of our teachings in Cooper, wherein we set forth


                                               5
a framework on how we would determine reasonableness. We stated that there are two

components to our reasonableness review: (1) an examination of the Court’s treatment of

the relevant sentencing factors, and (2) a review of how the Court applied the relevant

factors to the facts of the case at hand. Cooper, 437 F.3d at 329-330. Accordingly,

before we can assess the reasonableness of Robinson’s sentence, i.e., how the factors

were applied to the facts of Robinson’s case, we must satisfy ourselves that the District

Court “exercised its discretion by considering the relevant factors.” Id. at 329 (citing the

factors listed at 18 U.S.C. § 3553(a)). Although a sentencing court does not need to make

explicit findings on each § 3553(a) factor, it must be clear from the record that it “took

the factors into account in sentencing.” Id. The record must indicate that the sentencing

court gave them meaningful consideration and that it addressed all arguments raised by

the parties that rest upon “a ground of recognized legal merit (provided it has a factual

basis).” Id. (quoting United States v. Cunningham, 429 F.3d 673, 679 (7th Cir. 2005)).

                                             III.

       In light of our requirements set forth in Cooper, which the District Court did not

have the liberty of knowing before imposing sentence, we must vacate Robinson’s

sentence and remand his case to the District Court because it did not adequately address

Robinson’s arguments that (1) the PSR overstated his criminal history, (2) that the Court

should not apply the Guidelines’ career offender enhancement provision and (3) the Court

should depart from the advisory Guidelines range under its § 3553(a) powers. We cannot

address the reasonableness of the sentence imposed unless we are satisfied that the Court

                                              6
addressed all relevant challenges that may impact its sentencing calculation. We stress,

however, that we are not expressing any opinion on whether the sentence imposed by the

Court was reasonable or unreasonable. We simply remand for the Court to adequately

address Robinson’s challenges in light of the instructions we provided in Cooper.

                                          ***

      We have considered all contentions presented by the parties and conclude that no

further discussion is necessary. We will vacate Robinson’s sentence and remand for

resentencing.




                                            7